Citation Nr: 0730014	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953 and from April 1954 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, and 
residuals of a head injury.  In June 2007, the veteran 
testified before the Board at a hearing that was held at the 
RO.

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.

2.  The veteran's bilateral hearing loss is related to 
exposure to acoustic trauma in service.

3.  The veteran's tinnitus is related to exposure to acoustic 
trauma in service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2006).

2.  Tinnitus was incurred in the veteran's active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2006).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  Such credible, consistent evidence may 
be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The veteran contends that his current bilateral hearing loss 
and tinnitus are the result of exposure to acoustic trauma in 
service.  Specifically, he contends that his hearing loss and 
tinnitus are the result of duties as a gunner and as an 
instructor specializing in anti-aircraft artillery, during 
which time hearing protection was not available.  He denies a 
post-service history of noise exposure; he worked in a quiet 
environment as a telephone repairman for more than 25 years, 
and has not engaged in any recreational activities associated 
with noise exposure.

According to the National Personnel Records Center (NPRC), 
the veteran's service records are presumed to have been 
destroyed in a fire in 1973.  When a veteran's records have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In a letter 
dated in March 2005, the RO advised the veteran of the loss 
of his service medical records.  A search for records from 
the Office of the Surgeon General (OSG) revealed that the 
veteran served in anti-aircraft artillery, as he alleged, and 
that he sustained a head injury in February 1951.  Records 
obtained from the OSG do not demonstrate that the veteran 
either complained of or was diagnosed with hearing loss or 
tinnitus.  As the veteran's service personnel records are 
unavailable, there is no evidence that he received awards 
demonstrating that he was involved in combat.  As there is no 
proof of involvement in combat, the veteran is not entitled 
to a reduced evidentiary burden as applies to the question of 
service incurrence.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The first post-service clinical evidence showing treatment 
for hearing loss is dated in June 2005.   VA audiological 
examination at that time revealed bilateral sensorineural 
hearing loss that meets VA standards for consideration as a 
disability.  The veteran reported that he had not served in 
combat but that he had been exposed to noise during service.  
He stated that he had never before received treatment for 
hearing loss, but noted that he had had difficulty with 
hearing loss and tinnitus since 1999.  He stated that his 
wife had first begun to complain about his ability to hear at 
that time.  He reported minimal post-service occupational 
noise exposure as an installer for a telephone company.  The 
audiologist noted that the veteran's service medical records 
were unavailable, but determined that because the veteran was 
only claiming the presence of hearing loss and tinnitus for 
the past six years, it was unlikely that his hearing loss and 
tinnitus were related to his active service.

The next and final clinical evidence related to complaints of 
hearing loss is dated in November 2005.  Private audiological 
examination at that time revealed bilateral sensorineural 
hearing loss that meets VA's standards for consideration as a 
disability.  A November 2005 letter from the private 
audiologist stated that the veteran's history was significant 
for exposure to acoustic trauma in-service.  Specifically, 
the veteran reported a long-term history of exposure to tank 
firepower, for which he had not been given ear protection, 
and a history of a closed head injury as a result of being 
knocked off a tank.  The audiologist determined that the 
veteran exhibited a significant degree of hearing loss, 
bilaterally, that was consistent with the effects of exposure 
to extremely loud hazardous noise levels without use of 
hearing protection.  Accordingly, it was highly likely that 
the acoustic trauma in service contributed to the veteran's 
current bilateral hearing loss.

The next and final clinical evidence related to complaints of 
tinnitus is dated in June 2007.  At that time, the veteran 
sought private treatment for tinnitus that he reported first 
manifested during his period of active service following the 
firing of weapons.  The veteran also reported a history of 
experiencing dizziness for an approximate six-week period in 
the 1970s.  Based upon the veteran's reported history, the 
physician determined that the veteran's tinnitus was 
primarily related to his history of loud noise exposure in 
service.  Additionally, the process of aging likely played a 
role in his current complaints.

In June 2007 testimony before the Board, the veteran reported 
that he first noticed difficulties with hearing loss and 
tinnitus during his active service.  With regard to the June 
2005 VA report of audiology indicating that the veteran had 
complained of hearing loss and tinnitus with an onset in 
1999, the veteran stated that he had misunderstood the 
audiologist's question to be inquiring as to when he had 
first noticed a significant worsening of his symptoms, rather 
than the date of initial onset.  Had the veteran understood 
the question to be inquiring as to the date of initial onset, 
he would have responded that both hearing loss and tinnitus 
first manifested during his active service.

The Board finds that the evidence in this case supports the 
veteran's claims.  While the June 2005 VA audiologist 
determined that it was less likely than not that the 
veteran's hearing loss and tinnitus were related to his 
periods of active service, it appears that the veteran 
misunderstood the audiologist's question and thus 
inaccurately reported the approximate date of onset of both 
of these disabilities.  Also lessening the probative value of 
the VA's audiologist's opinion are the records obtained from 
the OSG after the June 2005 evaluation which demonstrate that 
he served in anti-aircraft artillery, consistent with his 
reported history of noise exposure related to the firing of 
weapons.  The in-service evidence demonstrating that the 
veteran's exposure to anti-aircraft artillery and the private 
opinions are persuasive corroboration of the veteran's 
contentions.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran incurred bilateral hearing 
loss and tinnitus as a result of his active duty.  Ashley v. 
Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. 

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  See 38 
U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for the residuals of a 
head injury.

The veteran contends he has current residuals of a head 
injury he sustained in service.  Specifically, he asserts 
that he has migraine headaches approximately two to three 
times per month and occasional dizziness as a result of an 
injury that occurred while he was mounting a tank in which he 
was hit in the area of the left temple with the tube of a 37-
millimeter gun.  He additionally asserts that he has a knot 
near the left temple as a result of this injury.

The veteran's service medical records are presumed to have 
been destroyed by fire in 1973.  However, records obtained 
from the OSG demonstrate that in February 1951 the veteran 
was hospitalized for a period of seven days with a diagnosis 
of neuralgia related to organs of the head.  

In support of his claim, the veteran submitted a July 2005 
statement written by a fellow serviceman in which the fellow 
serviceman indicated that he had been stationed with the 
veteran as a member of a tank crew.  He stated that he 
remembered witnessing an event during a presentation in which 
the cannoneers prematurely started turning the turret of the 
tank prior to the veteran's being in position, as a result of 
which the veteran was hit in the head with the tube of the 
gun, causing the veteran to fall from the tank and hit his 
head on the ground.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Because 
records obtained from the OSG demonstrate that the veteran 
was treated for a head injury during service, the veteran has 
submitted a lay statement attesting to such injury, and the 
veteran in this case has not yet been afforded a VA 
examination, the Board finds that a remand for an examination 
and opinion is necessary in order to fairly address the 
merits of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination for the 
purpose of ascertaining whether he has 
any current residuals of a head injury 
sustained in service.  The claims file 
should be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  The 
examiner should specifically opine as 
to the etiology of any current 
neurological disabilities, and 
determine whether it is as likely as 
not (50 percent probability or greater) 
that the veteran's current complaints 
are related to the head injury for 
which he was treated in February 1951. 

2.  Then, readjudicate the veteran's 
claim for service connection for the 
residuals of a head injury.  If action 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response,  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


